DETAILED ACTION
	The Information Disclosure Statements filed on March 17, 2021, November 6, 2020, July 22, 2020 and July 1, 2019 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6, 8, 10, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a void “having a vertical length greater than or equal to a threshold value.” It is unclear as to what the threshold value is and how it is calculated and compared to the vertical length of the void. This leaves the claims vague and indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 202243465).
Wang discloses an underfloor device 2, for a railway vehicle, hat is attachable to, and removable from, an attachment opening under a floor 1 of the vehicle. The device 2 is attached to the vehicle by being supported by hanging tools 3 disposed under the floor 1 of the vehicle. The device is further comprised of a casing, as shown in figures 1 and 2 and locking members 22 attached to the casing, as shown in figure 3. The locking part, in the form of a nut and bolt 4, engage the hanging tool 3. The nut and a portion of the hanging tool 3 and locking member 22 are hollow to accept and accommodate the bolt as it passes through the three components. As shown in figure 3 the bolt passes through vertical arms of the lower locking member and upper hanging tool 3. The locking members, hanging tool and locking part are positioned at various intervals along the casing and the vehicle to mount the casing to the vehicle. Figure 2 depicts the assemblies to be positioned at the corners of the casing. Also shown in figure 3 is a void space positioned beneath the locking part between the lower end of the bolt 4 and the upper surface of the locking member 22. 
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 10, 2021